Citation Nr: 0702048	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Propriety of a reduction from a 60 percent rating to a 50 
percent rating for lumbosacral spine strain with arthritis 
and fracture of L-4, effective from March 1, 2005.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1999 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By that decision, the RO reduced the 
rating for the veteran's lumbar spine disability from 60 
percent to 50 percent, effective from March 1, 2005.  
Although the RO has couched the issue in terms of an 
evaluation of the disability, the veteran specifically 
appealed the reduction and he is seeking a restoration of the 
previous evaluation.  As such, the Board has re-characterized 
the issue as stated on the title page.

In May 2006, the veteran testified at a hearing before the 
Board, a transcript of which is of record.  During hearing 
testimony, the veteran's representative stated that the 
veteran was filing a claim of entitlement to service 
connection for depression secondary to his service-connected 
lumbar spine disability.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The decision below addresses the issue regarding the 
propriety of the reduction.  The TDIU claim is addressed in 
the remand that follows the Board's decision.


FINDINGS OF FACT

1.  By an October 2003 rating decision, the RO increased the 
disability rating to 60 percent from 40 percent for the 
veteran's service-connected lumbar spine disability, 
effective July 15, 2003.

2.  Following a July 2004 VA examination, the RO proposed to 
reduce the rating for the service-connected lumbar spine 
disability from 60 percent to 20 percent.

3.  By a letter dated in August 2004, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 60 percent 
evaluation.

4.  By a rating decision dated in December 2004, the RO 
implemented a reduction to 50 percent, effective March 1, 
2005.  Notice of the reduction was mailed to the veteran on 
January 4, 2005

5.  A comparison of the medical evidence upon which a 60 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected lumbar spine disability 
to a level no higher than that accounted for by the 50-
percent rating.


CONCLUSION OF LAW

The reduction of the 60 percent rating to a 50 percent rating 
for lumbosacral spine strain with arthritis and fracture of 
L-4 was proper, but no sooner than March 31, 2005.  
38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.321, 3.344, 4.3, 4.7, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2004 rating action, the RO proposed the 
reduction of the rating for the veteran's lumbar spine 
disability from a 60 percent rating to a 20 percent rating 
based on findings made at a July 2004 VA examination.  The 
veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in August 2004.

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i).  The veteran did not request a hearing at 
that time but he did request another VA examination.  In 
October 2004, another VA examination was provided.

Based on that examination and additional VA treatment 
records, the RO issued a December 2004 rating decision by 
which it reduced the rating for the veteran's lumbar spine 
disability to 50 percent (as opposed to the proposed 20 
percent).  Given the chronology of the process described 
above, the Board finds that the RO complied with the 
procedures required under 38 C.F.R. § 3.105(e) for reducing 
the veteran's disability rating by notifying him of his 
rights and giving him an opportunity for a hearing and time 
to respond.

The Board notes that although the rating decision was dated 
December 9, 2004, the notice letter was not mailed until 
January 4, 2005.  This is significant because the effective 
date of a reduction under 38 C.F.R. § 3.105(e) shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  
38 C.F.R. §§ 3.105(e) and § 3.105(i)(2)(i).  In this case, 
the RO established an effective date of March 1, 2005.  
However, given that the veteran was notified of the final 
rating action on January 4, the proper effective date is 
March 31, 2005, which is the last day of the month in which 
the 60-day period expired.  The Board does not find that such 
a miscalculation renders the reduction rating void ab initio 
and as such a remand is not warranted regarding that aspect 
of the reduction.  VAOPGCPREC 31-97, 62 Fed. Reg. 63605 
(1997); Cf. Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens 
v. Brown, 7 Vet. App. 320 (1995) (a reduction is not in 
accordance with the law when VA does not comply with 
38 C.F.R. § 3.344).  (As discussed below, the reduction was 
proper except for the effective date assigned.  The Board's 
order herein corrects the effective date, which correction 
the RO should implement.)

The Board must next address whether the reduction was 
warranted.  The veteran's 60 percent rating for his lumbar 
spine disability was made effective on July 15, 2003.  
Because the evaluation had not been in effect for five years 
or more, compliance with the provisions of 38 C.F.R. 
§ 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c) 
(2004).  These provisions do not apply to disabilities that 
have not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243), the veteran's lumbar spine disability was rated under 
Diagnostic Code 5235 for vertebral fracture or dislocation.  
The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  A 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5235) 
(2006).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.  (The Board notes that 
other criteria are applicable for intervertebral disc 
syndrome, but the veteran has not been service connected for 
such a disability.)

The Board notes that the current rating schedule that 
addresses disabilities of the spine became effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-56 (Aug. 27, 
2003).  Although the reduction of the veteran's lumbar spine 
rating was issued subsequent to the enactment of the current 
rating criteria, the veteran's 60 percent rating had been in 
effect since July 15, 2003, which was prior to the regulation 
change.  A readjustment to the Schedule for Rating 
Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  38 C.F.R. § 3.951(a) 
(2006).  Moreover, when evaluating disabilities, VA must 
consider both former and revised criteria, with consideration 
of revised criteria no sooner than the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-
16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The RO has considered the reduction in light of 
the former and revised criteria.

Prior to either regulation change, residuals of vertebra 
fracture were rated under Diagnostic Code 5285.  Under that 
code, a 100 percent rating is assigned where there is cord 
involvement, the veteran is bedridden, or long leg braces are 
required.  With lesser involvements, the disability is to be 
rated for limited motion and nerve paralysis.  A 60 percent 
rating is assigned without cord involvement where there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the disability is to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5285) (2003).

Other potentially applicable diagnostic codes under the 
former criteria include Diagnostic Code 5289, which provides 
that a 50 percent rating will be assigned for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5289) (2003).  Under Diagnostic Code 5293, a 60 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Under this provision, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  (As already noted, the 
veteran is not service connected for disc disease, but the RO 
used these criteria and rated by analogy when it awarded the 
60 percent rating in October 2003.)

In the October 2003 rating decision, the RO based the award 
of a 60 percent rating upon findings noted in the report of 
an August 2003 VA orthopedic examination.  In that report, it 
was noted that the veteran had severe low back pain.  The 
pain increased markedly with any degree of movement.  The 
veteran also stated that he had numbness in the legs on a 
constant basis.  On examination, it was reported that the 
veteran walked with a stiffened gait.  Bilateral paraspinous 
muscle spasms were found.  There were some signs of 
radiculopathy on the right and left.  The examiner reported 
that range of motion testing showed that the spine was 
basically ankylosed in a favorable position.  Forward flexion 
was to 5 degrees; extension to 5 degrees; right and left 
lateral flexion to 5 degrees; and right and left rotation to 
5 degrees.  There was pain with any movement.  Motor and 
sensory examination revealed decreased motor strength.  
Sensation was intact although the veteran complained of 
numbness in the lower extremities.  The examiner provided a 
diagnosis of lower back pain secondary to degenerative 
arthritis.  He also diagnosed the veteran with fracture of 
the L4 vertebra based on the veteran's reported history.  X-
rays revealed mild levoscoliosis.  A deformity involving the 
left transverse process at L4 was seen, which was consistent 
with the veteran's history of previous fracture.  The RO 
determined that the veteran met the criteria for the 60 
percent rating by analogy to intervertebral disc syndrome due 
to incapacitating episodes.

In the December 2004 rating decision in which the RO reduced 
the veteran's disability rating, the RO relied upon findings 
noted in the reports of July 2004 and October 2004 VA 
examinations, as well as VA treatment records from the VA 
Medical Center (VAMC) in Muskogee, Oklahoma, that were 
associated with the file.

In the July 2004 report, it was noted that the veteran 
continued to complain of severe low back pain.  He also felt 
numbness in his left leg sometimes.  The veteran reported 
weakness but no additional functional loss due to pain.  On 
examination, the veteran's posture and gait were found to be 
normal.  He did not wear any lumbar brace.  The examiner 
reported that there was no fixed deformity and the 
musculature of the back was normal.  Tenderness was reported 
at L3-4 but there was no tenderness in the sciatic notches.  
Motor and sensory function was intact without any weakness or 
atrophy.  Reflexes were normal and symmetrical.  There was no 
history of bladder or bowel functional impairment.  Range of 
motion testing revealed forward flexion to 45 degrees; 
extension to 20 degrees; right and left lateral flexion to 25 
degrees; and right side rotation to 40 degrees.  Left side 
rotation was not attempted.  All movement was limited by 
pain.  There was no limitation of motion because of weakness, 
fatigue, or repetitive use.  X-rays revealed no abnormalities 
in the lumbar spine and there was no evidence of fracture.  
The examiner diagnosed the veteran with lumbosacral strain 
with zero to mild loss of function due to pain.

The October 2004 VA examination report reflected continued 
complaints of low back pain by the veteran.  The examiner 
noted a history of possible fracture of a transverse process 
on L4.  On examination, the veteran's posture was normal and 
his gait was slightly slow.  Muscle spasm and tenderness were 
present.  Range of motion testing revealed forward flexion to 
20 degrees; extension to 15 degrees; right and left lateral 
flexion to 15 degrees; right rotation to 15 degrees; and left 
rotation to 10 degrees.  Pain was demonstrated at the 
extremes of all movements.  The examiner noted that range of 
motion was limited by pain and weakness but not fatigue, lack 
of endurance, or incoordination.  No ankylosis of the lumbar 
spine or intervertebral disc syndrome was present.  The 
veteran did not have bowel or bladder problems.  On 
neurological examination, it was determined that upper and 
lower extremities were normal regarding motor and sensory 
functions, as well as reflexes.  There was no peripheral 
nerve involvement.  A diagnosis of chronic low back pain with 
L4 fracture with arthritis was provided.

Relevant VA treatment records included a rheumatology report 
dated in August 2004.  That record reflected range of motion 
testing for the veteran's lumbar spine as forward flexion to 
30 degrees; extension to 8 degrees; left lateral flexion to 
14 degrees; right lateral flexion to 18 degrees; and right 
and left rotation to 15 degrees.  Gait was slow and 
deliberate but otherwise normal.  The rheumatologist gave an 
assessment of back pain with findings consistent with L4 
transverse process fracture with non-union by x-ray.  In a 
September 2004 consultation report, a diagnosis of chronic 
low back pain with a healed left lateral transverse process 
fracture was provided.  The physician confirmed an L4 
vertebra fracture and he stated that a previous radiologist 
must have overlooked the fracture.

Based on this evidence, the RO determined that the veteran's 
condition had improved and the criteria for a 50 percent 
rating were met under the old criteria.  The RO determined 
that the 40 percent rating for severe limitation of motion of 
the lumbar spine had been met.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2003).  In addition, the RO added 10 
percent for a demonstrable deformity of a vertebral body for 
the fracture at L4.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5285) (2003).

The Board finds that the reduction from 60 percent to 50 
percent was proper.  Based on the evidence before the RO at 
the time the reduction was effectuated, the veteran's lumbar 
spine disability showed improvement.  See 38 C.F.R. 
§§ 3.105(e); 4.71a (Diagnostic Codes 5285 and 5292) (2003).  
Pertinent post-reduction medical evidence has not been 
submitted.  A rating in excess of 50 percent was not 
warranted under either the former or revised rating criteria 
for disabilities of the spine.  Under the former criteria, 
the 50 percent rating was appropriate because VA examination 
showed severe limitation of motion of the lumbar spine and 
there was evidence of a fracture at L4.  Accordingly, the RO 
established a 40 percent rating under Diagnostic Code 5292 
and an extra 10 percent rating under Diagnostic Code 5285.  A 
higher rating is not warranted because the veteran had not, 
even if criteria for disc disease were used, experienced 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  Although the veteran 
states that he lies down due to back pain, there is no 
indication that bed rest was prescribed by a physician.  More 
importantly, the October 2004 VA examiner reported that the 
veteran did not even have intervertebral disc syndrome.  
Thus, a rating under Diagnostic Code 5293 for intervertebral 
disc syndrome at an evaluation of 60 percent or otherwise was 
not warranted.  Additionally, ankylosis of the lumbar spine 
was not shown.  Despite the August 2003 VA examiner's 
indication that the veteran's spine was basically ankylosed 
due to the poor range of motion testing results, by the time 
of the October 2004 VA examination, no ankylosis was found.  
In any event, for a higher rating under Diagnostic Code 5289, 
unfavorable ankylosis would have had to been shown, which it 
was not.  (The Board finds it curious that the RO has 
included the fractured vertebra in its evaluation of the 
veteran's lumbar spine disability.  While the Board has 
included the fracture in its analysis in terms of the 
reduction, it is apparent from the medical evidence, as well 
as the veteran's own statements, that he fractured his back 
while at work in July 2003.)

Additionally, under the revised criteria, the reduction was 
appropriate and no higher rating than the 50 percent would 
have been appropriate.  The veteran's disability picture 
based on the evidence at the time of the reduction is already 
contemplated by the 40 percent rating; i.e., forward flexion 
of the thoracolumbar spine to 30 degrees or less.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5235).  As noted above, 
because the evidence does not demonstrate unfavorable 
ankylosis or intervertebral disc syndrome resulting in 
incapacitating episodes, a higher rating than the 50 percent 
to which the RO reduced the evaluation would not have been 
warranted.

In disagreeing with the rating reduction, the veteran's main 
contention for a restoration to 60 percent is that he should 
have had a separate rating for neurological problems.  The 
veteran provided testimony at the May 2006 Board hearing that 
he constantly experiences numbness in his lower extremities.  
He associates the numbness to his lumbar spine disability.  
This testimony reiterates the symptoms he complained of 
during each VA examination.  However, the October 2004 VA 
examiner reported that there were no neurological 
abnormalities associated with the veteran's lumbar spine 
disability.  Objective testing showed normal motor, sensory, 
and reflex results.  Moreover, no bowel or bladder impairment 
was noted.  Therefore, there was no objective evidence of any 
neurologic abnormalities associated with the veteran's 
service-connected lumbar spine disability.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
lumbar spine disability was more severely disabling than it 
was rated as a result of the reduction, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the severity of a disability as 
evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, the Board finds that the evidence shows that 
the veteran's lumbar spine disability picture had improved 
and it no longer warranted an evaluation of 60 percent.  A 50 
percent rating was appropriate.  The reduction was therefore 
proper.  As noted above, the proper effective date for the 
reduction was March 31, 2005.


ORDER

The reduction for lumbosacral spine strain with degenerative 
arthritis and fracture of L-4 was proper, but only so far as 
an effective of March 31, 2005 is assigned for the 50 percent 
rating; the restoration of the 60 percent rating sought by 
the veteran is denied.


REMAND

The veteran contends that his service-connected lumbar spine 
disability prevents him from obtaining substantially gainful 
employment.  The veteran has submitted evidence that he 
became too disabled to work in approximately July 2003.  A 
May 2004 VA treatment record indicates that the veteran is 
probably unemployable.  In an August 2004 VA treatment 
record, a rheumatologist gave the opinion that the veteran 
was 100 percent unemployable.  Also, a September 2004 VA 
consultation report indicates that the veteran is probably 
not employable.  However, no examiner has addressed the issue 
of unemployability in the context of only the veteran's 
service-connected lumbar spine disability.  The opinions of 
record relating to employability all appear to take into 
account the veteran's nonservice-connected disabilities as 
well.  These include a brain tumor resection, deafness, 
seizure disorder, and a probable rotator cuff tear.

The Board finds that further development is needed regarding 
the veteran's claim for TDIU.  In order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in and of 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  A VA examining physician should 
generally address the extent of functional and industrial 
impairment due to the veteran's service-connected disability.  
See Gary v. Brown, 7 Vet. App. 229 (1994).

Under these circumstances, the Board finds that a well-
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected lumbar spine disability renders him 
unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); see 
also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.).

In its subsequent analysis of the TDIU claim, the RO should 
also address the veteran's claim in relation to 38 C.F.R. 
§ 4.16(b), for a TDIU on an extra-schedular basis.

Furthermore, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).

In this case, the notice to the veteran regarding the TDIU 
claim was insufficient.  While a notice letter was sent to 
him in June 2004, that letter concerned information regarding 
a claim of service connection.  A corrected notice letter was 
later sent in May 2005.  However, the claim was never re-
adjudicated following the May 2005 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, a 
remand for sufficient VCAA notice for the TDIU claim is also 
appropriate.

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to- 
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements should 
be specifically addressed for the issue 
regarding a TDIU.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should also send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
signed authorization to enable the RO to 
obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim for a TDIU.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  After associating with the claims 
file all available records and/or 
responses received, the veteran should be 
scheduled for a VA examination.  The 
examiner should review the claims file 
(to include the letter submitted by the 
veteran to the Board in May 2006), take a 
detailed history regarding the veteran's 
employment, and education and vocational 
attainment, and examine the veteran.  The 
examiner should provide findings that 
take into account all functional 
impairments due to his service-connected 
lumbar spine disability.  The examiner is 
requested to provide a definite opinion 
as to whether the veteran's service-
connected disability renders him unable 
to secure or follow substantially gainful 
employment.  The opinion should take into 
account the veteran's employment history, 
and his educational and vocational 
attainment.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim for TDIU 
in light of all pertinent evidence 
obtained pursuant to this remand.  If the 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should reflect consideration of 38 C.F.R. 
§ 4.16(b).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


